DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koizumi et al. US 2009/0190228 A1 (Koizumi).
Regarding claim 1, Koizumi teaches an optical writing device comprising: 
an image carrier (21); 
an exposer (29) that exposes a curved surface of the image carrier; and  
5a control circuit (MC) that controls the exposer, 
wherein the exposer includes a plurality of light-emitting element groups (295) having different positional relationships from one another with respect to the image carrier (FIG. 1), and 
has a configuration (i.e., shape) that is determined in accordance with distance of each light-emitting element group from the image carrier (see the difference between the upstream Ls-U, middle LS-m, and downstream Ls-d lens row FIG. 9-11).  
Regarding claim 3, Koizumi teaches the optical writing device according to claim 1, wherein the control circuit performs control to make a light 20emission time per unit time (i.e., amount driven) of each of the light-emitting element groups longer when an area of each light-emitting element group is smaller (¶0086-¶0091).  
Regarding claim 4, Koizumi teaches the optical writing device according to claim 3, wherein the exposer includes a shielder (diaphragm 298) that regulates the light reaching the curved surface of the image carrier 25from each of the light-emitting element groups (¶0095-¶0096), the shielder includes a plurality of transmissive portions (perforating apertures AP) that pass light from each light-emitting element group through a smaller area when the light reaching the curved surface of the image carrier from each light- emitting element group enters 
Regarding claim 5, Koizumi teaches the optical writing device according to claim 4, wherein the control circuit performs control to make the light emission time per unit time of each of the light-emitting element groups longer when an area of the transmissive portion corresponding to each light-emitting element group is smaller (¶0086-¶0091).    
Regarding claim 6, Koizumi teaches 35the optical writing device according to claim 4, wherein the light-emitting element groups all have an identical shape (FIG. 7).  
Regarding claim 7, Koizumi teaches the optical writing device according to claim 4, wherein each of the light-emitting element groups has the same shape as each corresponding transmissive portion or a shape covering each corresponding transmissive portion (FIG. 14).
Regarding claim 8, Koizumi teaches the optical writing device according to claim 1, wherein the configuration of the exposer is set such that an area of an image projected onto the curved surface of the image carrier is substantially the same for all of the light-emitting element groups, regardless of the angle at which light reaches the curved surface of the image carrier from each light-emitting element group (see “On Image Plane” portion of FIG. 1).
Regarding claim 9, Koizumi teaches the optical writing device according to claim 1, wherein the configuration of the exposer is set such that an area of an image projected onto the curved surface of the image carrier is substantially the same for all of the light-emitting element groups, regardless of the distance of each light-emitting element group from the image carrier (FIG. 11).  
claim 11, Koizumi teaches the optical writing device according to claim 1, wherein, in the exposer, a shape of one of the light-emitting element groups that has a first distance from the image carrier is different than a shape of another one of the light-emitting element groups that has a distance from the image carrier longer than the first distance (see the difference between the shape of the upstream and downstream lenses compared to the middle, FIG. 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. US 2009/0190228 A1 (Koizumi) and Tsujino et al. US 2009/0160926 (Tsujino)
Regarding claims 2, 10, 12 and 13, Koizumi teaches the optical writing device according to claim 1. Koizumi differs from the instant claimed invention by not explicitly disclosing: the exposer, a shape of each light-emitting element group is adjusted to have a smaller area when a distance of each light-emitting element group from the image carrier is longer. However the configuration of adjusting the magnitude (i.e., size) of the light on the drum so that the upstream or image carrier at an angle other than 90, is smaller than the quantity in the middle (or 90 degree). Tsujino teaches the light emitting unit of Koizmi but specifies (¶0088) that “the light emitting elements 2951 of the light emitting element groups 295 for forming the sports SP at a more upstream side are set to have less (smaller) light quantities.” Furthermore Tsujino teaches the light emitting elements have different shapes (i.e., large and small circles) because of the difference in diameter DLm_1 > Dlm_2 > Dlm_3, ¶0087-¶0088, FIG. 15).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the configuration taught by Tsujino with the device taught by Koizumi since Tsujino teaches reducing the magnitude of the upstream light emitting element has the advantage of reducing the variation of the plurality of spot latent images (Lsp) formed side by side in the main scanning direction MD and thus good exposure can be achieved (¶0090, ¶0142-¶0146).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/JESSICA L ELEY/
Examiner, Art Unit 2852